DETAILED ACTION
Allowable Subject Matter
Claims 1, 4-6, 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance: In the prior art, U.S. Pub. No. 2020/0221004 to Watanabe et al. teaches a control device for an imaging apparatus to reduce a weight of a movable body while simplifying a structure to improve control accuracy by using a moving body that moves in two or more direction and a controller to control movement of the moving body.  Further, U.S. Pub. No. 2011/0097062 to Tsuruta et al. teaches an optical imaging device which improves the structure of an imaging unit drive mechanism for vibration correction and can reliably correct vibrations.  However, the prior art of record does not teach all of the limitations of the currently claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697